Catón, C. J. This case is brought here to reverse the judgment of the Circuit Court of Pike county, dismissing an appeal which had been taken from the determination by the board of supervisors of that county, of the application of the present appellant, for an abatement of his assessment. The board of supervisors refused to abate the assessment, and we agree with the Circuit Court, that no appeal lies from such1 a determination of the board of supervisors to the Circuit Court. The application for the abatement was made under the 33rd section of the revenue law, and that section, by a very strong implication, makes the determination of the board of supervisors conclusive, so far as an appeal is concerned, where the board refuses to make the abatement, by determining that the property alleged to be exempt, is liable to taxation. The act says, in case the board shall determine that the property is not subject to taxation, such decision shall not be conclusive unless approved by the auditor, and if he does not approve it, he should bring the matter directly before this court for review. This fairly precludes the idea of an appeal to the Circuit Court from the decision of the board of supervisors, whichever way that decision might be. We by no means wish to be understood that the law affords no remedy for the decision of the board of supervisors, holding property liable to taxation, which by law is exempt, as a church or cemetery, or the State library in the hands of the librarian, but it is very clear that the remedy is not by appeal to the Circuit Court. The judgment of the Circuit Court is affirmed. Judgment affirmed.